[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 96-2070

                MANCHESTER SECURITY SERVICE, INC.,

                      Plaintiff - Appellant,

                                v.

          CERTAIN UNDERWRITERS AT LLOYD'S, ETC., ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                Boudin and Lynch, Circuit Judges.                                                          

                                           

     Andrew D. Dunn,  with whom Devine,  Millimet &amp; Branch,  P.A.                                                                           
was on brief for appellant.
     Louis M.  Rohrberg, with whom  Rohrberg &amp; Associates  was on                                                                   
brief for appellees.

                                           

                          April 24, 1997
                                           

          Per  Curiam.  Upon review  of the briefs  and record in                    Per  Curiam.                               

this  case,  we affirm  the decision  of  the district  court for

substantially  the  same  reasons  stated in  its  opinion  dated

August 28, 1996.

          Costs on appeal are awarded to appellees.                    Costs on appeal are awarded to appellees.                                                            

                               -2-